an action pursuant to SCPA 2103 to discover the proceeds of property formerly owned by the decedent, Ignazio LaManna appeals from an order of the Surrogate’s Court, Kings County (Pizzuto, A.S.), dated July 29, 1988, which denied his motion to vacate so much of a judgment of the same court (Bloom, S.), dated October 26, 1982, as directed him to turn over $16,000 to the Public Administrator of Kings County.
Ordered that the order is affirmed, with costs payable by the appellant personally.
The Surrogate did not err denying LaManna’s motion to vacate the judgment dated October 26, 1982, as LaManna failed to establish any grounds which would warrant vacatur. Thompson, J. P., Brown, Rubin and Eiber, JJ., concur.